Order of the Court: The petitions by the Administrator of the Attorney Registration and Disciplinary Commission and respondent Henry Joseph Romanski for leave to file exceptions to the report and recommendation of the Review Board are denied. Respondent is suspended from the practice of law for three years, as recommended by the Review Board. Suspension effective February 3, 2006. Respondent Henry Joseph Romanski shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.